 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe William Carter Company,Inc. and InternationalLadies' Garment Workers' Union, AFL-CIO. Case10-CA-10761tionalPublishing,Inc.,207NLRB 1054, 1055-56(1973).ORDERJune 30, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn December 9, 1975, Administrative Law JudgeRichard L. Denison issued the attached Decision inthis proceeding. Thereafter, the General Counsel andCharging Party filed exceptions and supportingbriefs. The Respondent filed a brief in support of theAdministrative Law Judge's Decision and a replybrief to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.We adopt the Administrative Law Judge's Deci-sion in its entirety. This includes dismissal of the in-dependent 8(a)(1) allegation that Supervisor EllenFields coercively interrogated employee Doris Ogle-tree.Fields' conversation with Ogletree does notshow the kind of interference, restraint, or coercionproscribed by Section 8(a)(1). SeeB.F.GoodrichFootwear Company,201 NLRB 353 (1973). In con-text, the conversation's tone was amicable. As foundby the Administrative Law Judge, when Fields saidthat she knew that Ogletree was distributing leaflets,Ogletree responded, "Yes, I enjoyed it." Fields thensaid, "You're something else." 'In all of the cases cited by our dissenting colleaguethe unlawful interrogations found took place againsta background of other unfair labor practices whichwent beyond a friendly question to threats and ex-pressions of restraint, or were directed at more than asingle employee. Here the Fields-Ogletree conversa-tion stands isolated in a union organizing drive ofseveral years free of other Employer unfair laborpractices and does not warrant a finding or orderbased thereon.American Book Division, Litton Educa-'The dissent infers that the conversation was less than amicable becauseof Ogletree's discharge based on Fields' evaluation Such an inference isPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.MEMBER JENKINS,dissenting in part:Idisagree with my colleagues' adoption of the Ad-ministrative Law Judge's recommendation that Su-pervisor Ellen Fields' interrogation of Doris Ogletreeon May 10, 1974, did not violate Section 8(a)(1) and,in any event, did not warrant a remedy.The undisputed facts indicate that on May 9, 1974,Ogletree together with another employee and a unionorganizer distributed union leaflets at Respondent'sBarnesville plant where Ogletree saw Respondent'sdirector of industrial relations leaving the plant. Thefollowing day,May 10, Supervisor Ellen Fields,whose supervisory responsibilities impinged directlyon Ogletree's work, approached Ogletree at herworktable and asked her what she had done on herday off (the previous day). When Ogletree replied, "Iwas busy," Fields commented, "So I heard," addingthat "I heard you was over at the Barnesville plantgiving out leaflets." After further repartee the con-versation ended with Ogletree saying, "News suretravels fast." Fields replied, "It sure does."The Administrative Law Judge concluded thatFields' conduct was not coercive because Ogletree, aknown union activist, had made no secret of herunion sympathies and activities and that, in anyevent, since Respondent had not engaged in otherunlawful or coercive conduct, this incident standingalone did not warrant a remedial order.While Ogletree's union sympathies and many ofher activities were known to management, Fields' in-terrogation and remarks in factual context wereclearly coercive. The Union had been trying to orga-nizeRespondent's Forsyth plant since 1972. It hadlost two elections there, the last one in February1974. In May 1974, it was attempting to organize theBarnesville plant.During the months prior to theMay 10 incident Ogletree had received several warn-ings concerning the quality of her work.2 Accordingto the Administrative Law Judge, Fields "agreed thata certain amount of subjective judgment was in-volved" in her assessment of the work of Ogletreeunwarranted since the discharge did not occur until several weeks later and2Ogletree was in fact discharged on June 28 as a result of these andwas entirely lawfulsubsequent warnings225 NLRB No. 73 THE WILLIAM CARTER COMPANY, INCand others. Fields knew from conversations withOgletree that Ogletree was concerned about beingwatched by Fields and considered Fields unfair inevaluatingherwork.Against this background,Fields' deliberately seeking out Ogletree at her workstation to let her know that Ogletree's union activitiesat Barnesville had been reported to her and were amatter of interest to her, and thus to management,would clearly tend to have a coercive effect. Thecoercion inherent in this conduct is shown byOgletree's attempted evasion of the first of Fields'questions in the series, despite Ogletree's bravadowhen subsequent questions made it clear Fields al-ready knew the answers-though of course such evi-dence of specific effect is not necessary to establishthe violation. There is nothing "amicable," as themajority suggests, in Ogletree's defiant response-"Yes, I enjoyed it"-to Fields' pointed advice con-cerning knowledge of Ogletree's leaflet distribution,nor in the reprimand clearly implicit in Fields' reply,"You're something else." The claim to amicabilitywould seem subject to serious question in light ofOgletree's discharge some weeks later on the basis ofFields' evaluation of her work.The fact that Ogletree was an open union adherentand that Fields' interrogation and comments ap-peared to be made in an amiable conversational tonedoes not justify a different conclusion. As the Boardhas frequently noted, the test of whether there hasbeen coercion does not turn on Respondent's motive,courtesy, or gentleness, or on whether the coercionsucceeded or failed, but upon whether the conduct inquestion reasonably tends to interfere with the freeexercise of employee rights under the Act. Certainly,Fields' pointed advice to Ogletree that she took noteof her union leaflet distribution at Barnesville hadcoercive overtones and reasonably tended to inter-fere with her rights.Hanes Hosiery, Inc.,219 NLRB338 (1975);ErieTechnological Products, Inc.,218NLRB 878 (1975);Pacific Southwest Airlines,201NLRB 647, 651 (1973). See alsoQuemetco, Inc., asubsidiary of RSR Corporation,223 NLRB 470 (1976).Additionally, the fact that Fields' coercive conductstands isolated does not lessen its impact or obviatethe need for a remedy. InCBS Records Division ofCBS, Inc.,223 NLRB 709 (1976), the Board foundthe single incident of a foreman seeking out two out-spoken proponents of the union for the purpose ofquestioning them about their union interest to be aviolation of Section 8(a)(1) and provided a remedy.See alsoMike Velys, Sr., Mike Velys, Jr., Ross Velys,Rose Scavelli and Zoera Hatgis, Copartners, d/b/a R& M Electric Supply Co.,200 NLRB 603 (1972). Iwould reach the same result here, since my col-leagues provide no reason for a different one.DECISIONSTATEMENT OF THE CASE551RICHARD L. DENISON, Administrative Law Judge: Thiscase was heard at Forsyth, Georgia, on June 19, 24, 25, 26,and 27, 1975. The original charge was filed by the Interna-tional Ladies' Garment Workers' Union, AFL-CIO I onJune 19, 1974. An amended charge was filed by the Unionon July 3, 1974. The complaint,issuedon May 15, 1975,allegesthat The William Carter Company,Inc.,' violatedSection 8(a)(1) and (3) of the National Labor Relations Actby issuing verbal and written warnings, on various speci-fied dates, to Doris Ogletree, and by discharging her onJune 28, 1974. It is also alleged that Supervisor Ellen Fieldsinterrogated employees on May 10, 1974, in violation ofSection 8(a)(1). Respondent's answer, dated May 19, 1975,denies having committed the unfair labor practices allegedin the complaint. All parties were afforded a full opportu-nity to participate in the hearing. Oral argument waswaived. The briefs, filed by all the parties, have been care-fully considered. Upon the entire record and from my ob-servation of the witnesses, I make the following:FINDINGS OF FACTI.JURISDICTIONAs admitted in Respondent's answer, I find Respondentis,and has been at all times material herein,a Massachu-setts corporation, with a plant located at Forsyth, Georgia,where it is engaged in the manufacture and sale ofchildren's and women's clothing. Respondent, during thepast calendar year, which period is representative of alltimes material herein, sold and shipped finished productsvalued in excess of $50,000 directly to customers locatedoutside the State of Georgia. Respondent is, and has beenat all times material herein, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.THE LABOR ORGANIZATIONThe Unionis, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.111.THE UNFAIR LABOR PRACTICESA. BackgroundThis case arises in the context of a lengthy and continu-ous union campaign by the Charging Party involving ef-forts to organize Respondent's Forsyth, Georgia, plant. Al-though one incident involved in this proceeding relates tounion activity at the Company's Barnesville plant, onlyemployees employed at Mill #7, Forsyth, are involved inHereafter referred to as either theCharging Party,the Union, or the1LGWU2Hereafter referred to as either the Respondent or the Company 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case. The basic facts which are essential backgroundare not in dispute. The Union's organizing drive began inJuly 1972. A petition for an election among Respondent'sForsyth employees was filed in Case 10-RC-9344 on Sep-tember 11, 1972. Following a representation heanng, anelection was held on December 1, 1972, pursuant to a De-cision and Direction issued November 11, 1972. The Unionlost the election and filed objections which were the subjectof a hearing held on March 20, 21, and 22, and April 3, 4,5, 7, and 10, 1973. Ultimately the Board, upon consider-ation of exceptions to the Regional Director's report, over-ruled the objections and certified the results of the electionon December 28, 1973. On January 4, 1974, the Union filedanother petition for election in Case 10-RC-9863. A Stipu-lation for Certification Upon Consent Election was execu-ted by the parties on January 25, 1974, and approved Janu-ary 28. The Petitioner lost the election held February 15,1974. The results were certified February 26, 1974.B. Respondent's Effortsto Improve Quality at Mill #7 anda Descriptionof ItsInspection ProceduresRespondent manufactures a premier line of children'sgarments with an emphasis on sleepwear.It is undisputedthat a major selling point in the Company'sadvertisingprogram has been and is the superior quality ofRespondent'sproducts.According to the uncontradictedand credited testimony of Oliver P. Beckworth, director ofresearch and development,he has been personally ac-quainted with the Company's efforts to maintain and im-prove quality since he was first employed as a consultantby Carterin 1955 to survey the Company's quality controlpractices and formulate recommendations for improve-ment.Carter's success in its field is reflected in the tremen-dous increase in its volume of business-from between $5to $10 million in 1930 to a present volume of $100 million.Since 1967 Beckworth has been permanently employed bythe Company as director of research with the added re-sponsibility of serving as the corporate head of the qualitycontrol program. In this latter capacity,Beckworth con-sulted Tom Roberts, vice president of manufacturing, inSeptember 1972 concerning"a veryhigh level of productwhich was defective"atMill#7 in Forsyth,Georgia. Thequarterly report from Mill #7 for the second quarter of1972 revealed that 6.91 percent of the garments overin-spected were defective,representing an increase in defectsof over 2 percent since the end of the third quarterof 1971.Thisreport also revealed an increase in seconds from 3.75percent in the third quarter of 1971 to 5.92 percent.Following Beckworth'sconference with Roberts, Re-spondent initiated a program to improve quality at Mill#7.The initial step involved changes in mill supervision.LarryMartin,a longtimeCarteremployee, who had pro-gressed through the ranks in its Barnesville plant, becameproduction superintendent on October 16. Harold Tysingerreplaced George Sheriff as plant manager in late Septem-ber.Roberts confided to Martin that these changes hadbeen made because in his view poor management hadcaused lax discipline and "a tremendous quality problemin the Forsyth plant." Roberts instructed Martin to workclosely with Tysinger,who was new with the Company, "insetting up policies and programs to instill discipline andqualityperformanceoutof that plant."However,Respondent's quarterly reports for the remainder of 1972and early 1973 revealed little if any improvement in qualityatMill #7. Management diagnosed the chief problem tobe poor inspection, particularly in department 4. Thus inJune 1973 Ellen Fields, quality control supervisor, was alsoappointed supervisor over the inspect and fold operation atplant 7.3 At this time the plant departmental structure wasreorganized. Departments 1 and 3 became department 1,departments 2 and 4 became department 2, and depart-ments 5 and 6 became department 3. On July 16 Martinreplaced Tysinger as plant manager, and Tommy Black-man became superintendent.In early 1973 the Company instituted an "Inspector Per-formance Control Policy" which was revised into its finalform on August 20, 1973.4 The importance of this policy,uponwhichRespondentbases its explanation forOgletree's discharge, warrants its reproduction in full atthis point.INSPECTOR PERFORMANCE CONTROL POLICYThe production of high quality garments is aCarter's reputation of which we can all be proud. Tocontinue this reputation, certain standards must bemaintained and certain procedures and policys fol-lowed.1.Determining Inspectors producing poor quality.A. It will be determined that an inspector is pro-ducing poor quality when the inspector is found tohave an excess of5% of obvious majorsat overinspectfor a 2weekperiod.II.Definition ofobvious majorsandnon-obviousma-jors.A. Anobvious majorisdefined as a major defectthat is located in an area of the product that is includ-ed in the rate for the Inspector to inspect and can sobe detected.1.The Methods Supervisor and the Quality Super-visor will determine, with the approval of the PlantManager, what areas of the garment must meet cer-tain standards and what motions and time is neededin the rate to meet these standards and issue a write-up as each new style is adapted. K-tags, Carter la-bels, Joker labels and Fire Retardent numbers willbe included in the Inspect rate and charged as ob-vious majors.2.Failure of an inspector to list her clock numberon the Shop order ticket will be considered a veryserious offense and the operator will be given a ver-3 It is admitted that Fields is, and has been,at all times material herein, asupervisor within the meaning of the Act, and I so find since her duties, asdescribed in her testimony, include indicia of supervisory status described inSec 2(1 1) of the Act4 In its early version, the policy held inspectors to a standard of no morethan 4 percent major defects Experience during the interim period of 1973indicated this standard was too strict and the August 20 revision set a 5-percent standard This finding is based on credited testimony by Martin andFields as corroborated by Doris Ogletree, who testified that she observedthe policy posted on the bulletin board about August 20. THE WILLIAM CARTER COMPANY,INC.553bal warning and followed up according to the disci-plinary Policy.B.Anon-obvious majorisdefined as a major defectthat is located in an area of the product that is notincluded in the rate for the Inspector to inspect andcan only be detected by turning the garment to thereverse side(inside)of the garment or some other mo-tion or eye travel that is not included in the Inspectorsrate.III.Follow-up procedure for Inspectors producingpoor quality garments.A. VerbalWarning(1st step)A verbal warning willbe given to the inspector by her immediate supervisorand the quality Supervisor when the inspector hasbeen excessive for any two(2) week period.The in-spector will be summoned to conference with the qual-ity Supervisor and her immediate Supervisor.The in-spectors quality problem will be discussed to includethe following:1.Any problem the inspector might be having as toproper inspectionmethods or the possibility ofneeding eye glasses.2.To assure the inspector fully understands the ser-iousness of producing poor quality garments andalso understands the Follow-up procedure for poorquality Inspectors.3.To assure the inspector she will be given personalattention for the next two week period in trying toimprove her quality performance.B.Written Warning (2nd step)If at the end of thetwo week period the verbal warning is given to theinspector,the inspector is found to have excessivepoor quality(5.0%) the inspector will be given a writ-ten warning by the Quality Supervisor.C.WrittenWarning(3rd step)If at the end of thenext two week period,the inspector is found to haveexcessive poor quality(5%) the inspector will be givena written warning by the Plant Manager and suspend-ed for up to three days.The inspector will be informedthat when she returns to work she will be given two (2)weeks to show improvement in her quality perfor-mance.D.WrittenWarning(4th step) Upon returning towork,if the inspector's quality is excessive for a two(2) week period,she will be given a third written warn-ing for poor quality performance and possibly termi-nated.E.Repeated ExcessivenessIf an inspector shows improvement for only 1 twoweek period the next step in the Follow-up procedurewill be taken when she is excessive.If the inspector has improved to an acceptable levelfor two consecutive two week periods,the inspectorwill start at the first step the next time the Inspector isexcessive.Under no circumstances will an Inspector be al-lowed more than three written warnings for poor qual-ity in a twelve month period.IV. Selection of Garments to be over-inspected.A. Random Inspector Sampling1.The clock numbers of all inspectors will be keptin a box at overinspect and as each overinspectorfinishes an order she will:2.Pick up the box containing all inspector num-bers, shake it vigorously and holding above eye levelselect a number from the box.3.After selection she will return the inspector'snumber to the box so that all of the inspector num-bers will be back in the box for the next selection.4.The overinspector may select an order from theinspectors table,case or hanging rack.5.The overinspector will only turn one of twelvegarments.NOTE:For random selection all numbers must be inthe box each time a number is selected so that everyinspector has an equal chance of being selected eachtime a number is drawn from the box.V. A written report will be published every two weekson the quality performance of each inspector as tothe:1.Number of garments overinspected for each in-spector.2.Number and per cent of obvious majors for eachinspector.3.Number and per cent of non-obvious majors foreach inspector.4.An inspector not overinspected during a twoweek period will be considered a good period.5. If only 12 garments are overinspected in a twoweek period it will not count and will be indicatedin parenthesis by the inspector's name.The crucial phase of Respondent's quality control pro-gram in its maufacturing operations at Mill#7 is the in-spection process-a two-step procedure for insuring thatonly a minimum of defective garments are shipped to cus-tomers. From the sewing department finished garmentsproceed to the inspectors in bundles of 12 each tagged witha master ticket.The inspector inspects each garment fol-lowing a set procedure called a "breakdown," devised bythemethods department and taught to each inspector intraining sessions upon the institution of a new style. Atthese training sessions,inspectors are also informed con-cerning which specific portions of the garment must re-ceive individual attention.After inspecting a bundle, theinspector folds and packs the garments in a box,and cutsthe pay stub from the master ticket.The pay stubs on theorders determine an inspector's base pay, and pieceworkearning the remainder of the wages they receive.Rejectedgarments are tagged,rejected,and returned to the sewingdepartment.Thereafter, employees called overinspectorsspot check the work of the inspectors by reinspecting 2 percent of all outgoing garments.The overinspector draws aninspector's clock number by chance from a box and pro-ceeds to the inspection department and selects one of theinspector's orders at random.Overinspectors are generallyinstructed to try to select garments from an order presently 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing inspected, but to act contrary to any requests by theinspector to inspect a specific order.' The overinspectorreinspects each garment in one bundle. Any defective gar-ments are left unfolded on top of the bundle with a redarrow sticker pointing to each defect. Quality Control Su-pervisor Fields examines the defective garments and, remi-niscent of the function of a referee, makes a decisionwhether each defect is minor, an "obvious major," or"non-obvious major" within the meaning of the InspectorPerformance Control Policy. These decisions are only par-tially subjective since "obvious majors" are called onlyconcerning inspection points on the garment listed break-down, for which inspectors are told they will be responsiblein the training session on that style. If in doubt, Fieldschecks the breakdown before making a call. If the overin-spector discovers two majors in the first dozen, two addi-tional dozens are overinspected. If further major defectsare found, the overinspection process may be repeated.The defective garments are shown to the inspector, tagged,and returned to the operator responsible via the sewingdepartment supervisor. If there is a disagreement betweenFields and the inspector concerning her decision that adefect is major, the inspector may challenge the call. Insuch instances, the plant manager may, if disagreementpersists,make the final decision.C. Doris Ogletree'sWork Record and Union ActivitySummarized, and the Contentions of the PartiesDons Ogletree began work for the Company in August1969 as an inspector and worked in that capacity at theForsyth plant until her discharge on June 28, 1974. Origi-nally she was assigned to department 4, which later becamea part of department 2 during the June 1973 reorganiza-tion.Her credited testimony clearly shows, and Respon-dent freely acknowledges, that from the outset of theUnion's organizing drive Ogletree was one of the leadingemployee advocates in the plant for the ILGWU. As suchshe was named as 1 of 46 employees on the Union's com-mittee in a telegram sent to Respondent on September 20,1972, and posted on the plant bulletin board shortly there-after.7Ogletree attended union meetings, sponsored unionmeetings at her home, and testified as a witness in the rep-resentation hearing in Case 10-RC-9344 on October 3 and4, 1972, and the subsequent objections hearing in Marchand April 1973. She also served as an observer in the firstelection. In the 1974 campaign, Case 10-RC-9863, she so-licited card signatures, wore union stickers on her car andunion pins on her clothing in the plant, and attended thescheduled hearing which was resolved without testimonyby means of a stipulated consent agreement. Furthermore,without an unnecessary itemization of each incident, therecord clearly shows, from the testimony of both GeneralCounsel's and Respondent's witnesses, that Ogletree was5At times garments may also be selected from the bagging area or fromthe packing cases6In a credited portion of her testimony, Fields gave examples of success-ful challenges by Dons Ogletree and other employees, including at least oneother employee named in the Union's September 20, 1972, telegram to theCompany identifying organizing committee membersi In this telegram her last name is misspelled "Goletree "among the most outspoken and persistent of the Union'sadherents.Ogletree's testimony contained no significant variancefrom that of Respondent's witnesses concerning the ap-proximate dates and the number of warnings she receivedprior to her termination. She conceded that her qualityhad been poor and that she found it necessary to slowdown in order to improve. Her quality record is not con-tested, and is contained in copies of the bi-weekly inspectorperformance reports, in evidence as Respondent's Exhibits39 through 60, succinctly summarized by Respondent's Ex-hibit 38 as follows:'QualityDateGarmentsMajors%DefectiveRemarks19739- 13638.3Verbal9-154812.19-298444.810-1310887.4Verbal10-27360011-10785Obv.INonobv.6.41stwrit.11-24360012- 84812.112-226023.319741-53625.6Verbal1-1912086.72d writ.2- 21685 Obv.1Nonobv.3.02-1684IObv.1Nonobv123- 29644.23-161085Obv.1Nonobv.4.63-3072I1.44-138433.64-273612.85-117245.6Verbal5-2514496.33d writ.& susp.6- 836616.76-226041Nonobv.6.6Total since policy was adopted1650 Garments77 Obvious majors5 Non obvious majors4.7%4.9%Thus, after having accumulated three written warningswithin a year for exceeding the quality standard of 5 per-cent, the maximum permitted by the policy, Ogletree wasdischarged on June 28 for poor quality performance after8The written warnings are in evidence as Resp Exhs 9, 12, and 24 Thedates on these warning slips reflect when the warning was actually given,rather than the ending date of each 2-week performance period for whichthe warning was given as set forth on Resp Exh 38 and in the complaint THE WILLIAM CARTER COMPANY, INC.555having been excessive once again. General Counsel and theCharging Party contend, however, that Ogletree was dis-charged because of her open and aggressive adherence tothe union cause. The chief arguments advanced in supportof their position are: (1) Respondent tightened its qualitypolicy after the first election and maneuvered Ogletree intothe series of warnings and her ultimate discharge throughFields calling "majors" on Ogletree which were not calledagainst others; (2) Ogletree was constantly watched andher movements documented. On one occasion Fields toldher she was being watched, and interrogated her about herunion activities at Barnesville; (3) Ogletree was told shewas a good inspector, and offered a promotion to supervi-sor; and (4) the discharge of Ogletree occurred shortly aftershe had filed a charge with the Equal Opportunity Employ-ment Commission, and the circumstances surrounding hertermination show that Respondent departed from the poli-cy which is the cornerstone of its defense that Ogletree wastreated nondiscriminately.D. The Alleged Discriminate Enforcement of Respondent'sInspector Performance Control PolicyThe record shows that Respondent installed a new In-spector Performance Control Policy in early 1973, whichwas later revised in August 1973. The evidence also showsthat the decision that quality improvement was needed atForsyth did occur shortly after the outset of the unioncampaign. There is no allegation in the complaint, howev-er, that Respondent's policy was installed for the purposeof eliminating union adherents, and there is an abundanceof uncontradicted statistical evidence, in the form ofRespondent's quarterly quality summaries, which confirmsthe existence of a quality problem at Mill #7 during thisperiod traceable to poor sewing and inspection. Moreover,itwas established that during the August revision the poli-cy was liberalized from a standard of 4 percent permissibledefects to a maximum of 5 percent, a change inconsistentwith an intent limited to weeding out employees for purelydiscriminatory reasons. It is argued, however, that the poli-cy was more stringently applied following the first electionand was utilized in a discriminatory fashion, throughFields' subjective decisions that certain defects found dur-ing overinspection of Ogletree's garments were "majors"while the same defects in other employees' garments wereminor. In her testimony Ogletree estimated that on eight ornine occasions since the installation of the policy Fieldsmade such disparate calls.' Ogletree testified this changeoccurred right after the first election, which timing wouldcoincide with the installation of Respondent's InspectorPerformance Control Policy. Ogletree could remember thecircumstances of only three of these incidents. About 2months before her suspension, Ogletree observed that bothshe and Annette Lucear had failed to reject misprints.1°Ogletree'smisprint was on the side of the garment, whileLucear's was on the front. Ogletree was given a "major"while Lucear received a "minor." On two other occasions,Fields called majors against Ogletree, but not against DonsGant for similar infractions. According to Ogletree, onesuch incident about 6 weeks prior to her suspension in-volved "a tiny hole" in the garments, and the other inci-dent, which occurred after her suspension, concerned de-fective smocking. Annette Lucear, also a union committeeperson listed on the September 20, 1972, telegram withOgletree and Gant, testified that after the firstelection cer-tain defects began to be counted as majors which had beenminors before, particularly soiled spots and defects insmocking. Lucear remembered having a misprint in thecenter of a garment, during April 1974, which Fieldschanged from a major to a minor after Lucear challengedthe decision.) t InMay, prior to her suspension, Ogletreereceived a major for failing to reject a garment misprintednear the rightseam.Martin and Fields testified that one ofthe quality problems they encountered was that smockingdefects were being ignored. In early 1972 it was decided tocharge smocking defects discovered in overinspection tothe inspectors as obvious majors. However, in April orMay 1973, Fields persuaded Tysinger to call defectivesmocking sewn with light thread a nonobvious major, notpenalized under the policy, since dark-colored threads aremuch easier to see than light thread. Fields denied discrim-inating against any individual employee or with regard tounion activity in her decisions concerning majors and mi-nors, but agreed that a certain amount of subjective judg-ment was involved inassessingwhether or nota given de-fect was major. Fields could not remember the smockingmajor Ogletree claimed was charged against her and notagainst Gant, but did recall the misprint incident involvingOgletree and Lucear. Fields stated that the garment inquestion was a plaid nightshirt in which the print was com-pletelymissingfrom the garment, therefore obvious.Fields' testimony in this respect is unrebutted. After havingcarefully considered all the evidence offered on thisissue, Ifind and conclude that the General Counsel has failed toprove that Respondent discriminately enforced its policywith respect to Doris Ogletree or that Respondent discrimi-nately issued warnings to her on January 5 and 19, and onMay 11 and 25, 1974, as alleged in paragraph 7 of thecomplaint.E. A Summary of Other Evidence Offered in Support ofthe Alleged Discriminatory Discharge of Ogletree,WithAppropriate Credibility Findings9During May 1973, according to Ogletree, a group of "union committeegirls," including herself, Barbara Jordan, Barbara Jones, Dons Gant, An-nette Lucear, and Gracie Robertson, went to Tysmger and complained, inFields' presence, about Fields calling minors majors A heated discussionbetween the inspectors and Fields ensued Fields also related this incident inher testimony, describing how in this conference she explained the opera-tion of the policy in detail There is no substantial conflicts in their versionsor that of Annette Lucear, except that Fields' version is more detailed Inany event, Fields agreed that in this conference she said Ogletreewas apretty good inspector, the next best in the department to Barbara Jordan "In conjunction with the above-summarized evidenceconcerning Fields' allegedly discriminate decisions on ma-jors assigned to Ogletree, the General Counsel relies heavi-10A misprint is a blur or some type of defective printing on the fabric11At one point Ogletree testified that she was not informed she couldchallenge Fields' decisions under the policy Later she revised her testimonyto the effect that although she knew of the challenge procedureshe did notutilize it because in her opinion it was futile to do so 556DECISIONSOF NATIONALLABOR RELATIONS BOARDly, as proof of the unlawful motivation behind Ogletree'sdischarge, on the following events. Ogletree testified in De-cember 1972, following the first election, she asked Fields,"Ellen, why is it every time-everywhere I go somebody iswatching me?" She stated Fields answered, "Well, Davis,you're a leader like I am," and Ogletree asked what shemeant"because of the union?" Fields replied, "That andmore."Ogletree then said, "Well, I don't like beingwatched. I'm dust a regular human being," to which Fieldsresponded, "Well, you are being watched." 12In 1974, after Lucear and Ogletree had transferred todepartment #1, Fields came to Ogletree and remarked thatshe had been having a lot of visitors at her work table thatmorning. Ogletree asked how Fields knew since Fields hadbeen in the office all morning. Fields said, "Well, youknow, you're always being watched." Ogletree retorted thatshe didn't like it, and Fields answered "I can't help it,that's the way it is-you're being watched."Ogletree also testified in May 1973 that Martin came toOgletree's work station and said, "Davis, you're having alot of visitors today coming by your table." Ogletree an-swered, "Where is their supervisor? We have to stay in ourworkarea.Where is [sic] their supervisors?" Then Martinsaid, "Well, you're having a lot of visitors coming by andyou're being watched. I noticed they're coming by yourtable." Later, according to Ogletree and Lucear, Lucearcalled Ogletree's attention to Martin peering at her throughthe blinds of his office. Shortly thereafter, when Lucearwent to Martin's office to challenge one-of Fields' calls ofa major against her, Martin explained that his job as plantmanager required him to watch over the entire plant andhe told Ogletree that he wasn't looking at her. 13 Martindenied watching Ogletree, but testified that on several oc-12 In another portion of her testimony Ogletree repeated this conversationwith embellishments,including testimony that Annette Lucear was presentduring a part of the discussion,and that the conversation occurred in De-cember 1973Lucear testified only that she overheard a part of the conversation inwhich Fields said, "You're being watched by a lot of people," and "some-thing about a union leader"However, in her December 1973 statement tothe Board agent she claimed to have heard Fields say, "How do you makeproduction when you are visited by so many people," and "I heard her saysomethingabout Doris being a leader " Fields denied having such a conver-sation Because of the inconsistencies and alterations in their testimonies, Ido not credit Ogletree and Lucear I credit FieldsDoris Ogletree impressed me as a sincere and passionately devoted advo-cate of the Union's cause and the cause of fairness to her fellow employeesIhave no doubt that Ogletree believed she was telling the precise truththroughout her lengthy testimony However it is clear, from a careful read-ing of the record and from her demeanor, that her emotions strongly affect-ed her thought processes,frequently causing her to embellish and exagger-ate in these circumstances her feelings gave rise to inferences in her mindwhich in turn crystallized into actual events At other times her beliefs weretransposed into words injected into or added to actual conversations Thus,when jolted by the press of cross-examination, Ogletree frequently retreatedon important phases of her testimony-one example of which was her cross-examination testimony about whether Fields picked on her in calling ma-jors Because of her distinct tendency to exaggerate and embellish her testi-mony, I do not credit Ogletree's testimony where it is disputed, except asspecifically indicatedAnnette Lucear impressed me as a witness stronglyinfluenced by a desire to assist Ogletree,her fellow union associate Thetestimony of Martin and Fields was generally more precise and detailedthan that of Ogletree and Lucear At certain points they openly testifiedconcerning events which less candid witnesses would simply have deniedMuch of their testimony is corroborated by exhibits consisting of recordsand notations I credit the testimony of Martin and Fields except whereotherwise indicatedcasions in the course of observing the day-to-day opera-tions of the plant he noticed employees talking to Ogletreeor Ogletree looking around not paying attention to herwork. The only time Martin said anything to her about thiswas in mid-April when he said, "Davis, I don't see how youcould possibly be making production today at the paceyou're working and not observing your work."Fields testified that her job duties require her to movearound the work area observing what transpires, but thatshe did not observe Ogletree's actions more than she ob-served the other inspectors. Fields denied telling Ogletreeshe was being watched, and stated that when at times Ogle-tree asked her why she was being watched, Fields replied,"I don't watch you anymore than I watch any other inspec-tor." Fields stated that she did ask Ogletree if it would helpher work if Ogletree's frequent visitors were asked toleave. 14On or about May 9, a nonworking day, Ogletree accom-panied Union Representative Milford Allen (and an em-ployee identified only as Mary) to the Barnesville plantwhere they distributed leaflets.While there they observedVester Butler, the director of industrial relations, leavingthe plant. The following day Ogletree was approached byFields who asked, "What did you do on your day off?"When Ogletree answered she was busy, Fields responded,"So I heard. What did you do? I heard you was over at theBarnesville plant giving out leaflets." Ogletree said, "Yes, Ienjoyed it." Fields said, "Doris, you're something else."Ogletree retorted, "News sure travels fast," and Fields end-ed the conversation by answering, "It sure does." 15 I findthat Fields' conduct here did not violate Section 8(a)(1) ofthe Act since it did not constitute interference, restraint, orcoercion when considered in the total context of Ogletree'sopenness with management about her union sympathiesand activities, includingmany such conversations withFields,Martin, and Rolnick. Furthermore, the sum total ofthe facts does not reveal other unlawful or coercive con-duct and consequently this incident stands alone. Underthese circumstances Fields' interrogation of Ogletree is ofsuch an insufficient degree that a remedy is not warranted.La-Z-Boy South, Inc.,212 NLRB 295 (1974). It will be rec-ommended that this allegation, which comprises paragraph7 of the complaint, be dismissed. Neither do I find that thisconversation supports the contention that Ogletree wasbeing watched, since it is evident from Ogletree's testimonythat the encounter with Butler was coincidental. In thisconnection I note that the complaint does not allege thatOgletree's union activities were under surveillance, or thatFields threatened Ogletree by attempting to create that im-pression.Finally, the General Counsel argues that his contentionthat Ogletree was constantly watched in order to build a13Lucear also testified that Ogletree complained to Fields that Martinwas looking at her legs, and consequently she had put on pants14 1 credit Martin and Fields' versions of the "watching" conversationsThese conversations have one consistent theme referred to by all witnesses,that Ogletree was being interrupted by a lot of visitors to her work stationIfind that this was the real topic of these conversations,and that Ogletreeconcluded she was being told she was being watched15Annette Lucear testified that she overheard this conversation as Ogle-tree related it Fields did not deny the incident I find that it occurred asrelated by Ogletree THE WILLIAM CARTER COMPANY, INC.557discharge case against her, is further confirmed by docu-mentary evidence consisting of approximately 20 notebookentries written by Fields about incidents involving Ogle-tree.Fields testified that she had been instructed by laborcounselRolnick and by Martin "to keep notes on any-thing, any person that questioned our policies or rules oranything unusual, and I did so." She testified that this notetaking began following the April 1973 hearing on objec-tions. 6 Martin testified that following the April hearing henoticed known union adherents, including Ogletree, takingnotes of various incidents,and that he instructed his super-visors that if a union adherent made a note, theywere alsotomake a note. Under these circumstances, consideringOgletree's frequent accusations that Fields was being un-fair in her day-to-day decisions and considering Fields'vulnerability to accusations of 8(a)(1) conduct in her manyday-to-day conversations alone with employees during theextended period in question, I do not infer that Fields'notebook is evidence that Ogletree was being singled outfor special watching.According to Ogletree, in the fall of 1972, about 3 or 4weeks before the December 1 election, labor counsel Rol-nick approached her at her work table and offered her asupervisor's job. No oneelsewas present.Ogletree said,"Well, I'll think about it." No follow-up to this brief con-versation occurred until January 4, 1974, shortly before thesecond election on February 15. As Rolnick was passingthrough the plant Ogletree commented, in the presence ofAnnette Lucear, that he was not talking to any of the blackpeople. Rolnick protested, "Oh, Doris, you know me betterthan that," and invited Ogletree and Lucear to leave theirwork and talk with him in Blackman's office. In the officeOgletree complained about the manner in which Fields wascallingmajors, and Rolnick attempted to defend Fieldsand to rebut Ogletree's insinuation that he was raciallyprejudiced. At the end of this conversation, as the two em-ployees got up to leave and Rolnick was opening the door,he said, "Doris, you know before the last election I offeredyou a supervisor's job. I wish you would consider it now."At this point the subject of the Union was mentioned forthe first time in the conversation, which had continued forover an hour. Ogletree pointed to her union pin and said,"As long as the union doesn't lie to me I will be for it, butif it lies to me, then and only then will I be for the compa-ny." 17 I do not attach the significance to this incident attri-buted to it by the Charging Party and the General Counsel.Whatever suspicion this event creates concerningOgletree's discharge 5 months later is largely dissipated by16 It is clear from Resp Exhs 17 and 19, and G C Exh 16 that Fieldske?t some notes on other employeesRolnick did not testify concerning this incident, but stipulated that theconversation occurred on January 4, 1974 From the tenor of his questions,and from Lucear's testimony,on cross-examination it is clear that all partic-ipants agree that the major portion of the conversation dealt with Fields'alleged partiality in calling majors and the assertion that Rolnick had ig-nored black employees during his rounds of the plant Rolnick did notexamine either Ogletree or Lucear about the portion of their conversation inwhich it is claimed that he offered Ogletree a supervisor's job The onlytestimony from Respondent on this point is Martin's, who was not present,to the effect that Rolnick never mentioned such an offer to him ThusOgletree and Lucear's testimony about this conversation,undenied,is cred-itedan examination of her performance record. As of the dateof her conversation with Rolnick,Ogletree's percentage de-fective for the preceding three 2-week periods (as shown onResp. Exh. 38) was 0, 2.1, and 3.3 percent, and the series ofwarnings which resulted in her discharge all occurred afterthis incident.It is vigorously argued that the unlawful motive behindOgletree's discharge is confirmed by Respondent's depar-ture fromits policyin its haste to eliminate Ogletree aftershe filed charges, alleging racial and sex discrimination,against Respondent on May 31, 1974. This contention isbased in part on Martin's testimony on cross-examinationthat prior to discharging Ogletree he and Butler reviewed asummary of Ogletree's performance record (Resp. Exh.38),which showed that for theentire periodfrom Septem-ber 1, 1973, to June 22, 1974, Ogletree's overall percentageof obvious major defects was 4.7 percent, below the 5-per-cent standard set by the policy. It is also urged that theCompany's policy provides that following the third-stepwritten warning and suspension the inspector will have "2weeks to show improvement," and Ogletree was not afford-ed a full 2 weeks since undisputed evidence shows she wasabsent for sickness during a substantial portion of the next2-week performance period. After a careful examination ofthe entire policy and the evidence summarized above, Ifind that the General Counsel and the Charging Party basetheir arguments concerning this aspect of the case on amisconstruction of the policy's operation and administra-tion. It is undisputed that the policy operates on a systemof 2-weekperiodsat the end of whichallinspectors' perfor-mance statistics for that period are posted, and those are"excessive" whose percentage of obvious majors discov-ered by ovennspection is over 5 percentfor that period.Thewarning system contained in the Company's policy clearlyoperates on the basis of the same 2-week periods. It doesappear that in evaluating the mill's overall performancehigher management considers an average of 4 percent the"mill standard," but there is no evidence that Doris Ogle-tree or any other individual employee was held accounta-ble for meeting any standard other than the 5-percent bi-weekly period standard. The evidence also shows that aninspector's work is chosen for overinspection by lot whichalways results in some inspectors being overinspected morethan others during any given 2-week period. Under thesecircumstances, inspectors' performance must be evaluatedon the basis of whatever work happened to be overinspect-ed during that period. Likewise where absences occur andthe inspector returns to work during the same biweeklyperiod in which she was absent, performance for that pen-od is based onwhateverwork produced, in excess of 12garments, was chosen for overinspection by the luck of thedraw. Since there is no evidence that Ogletree's work wasselected for overinspection in any manner different fromthe lottery system utilized to select the work of others, orthat others who had been absent were treated differently,the contention that Respondent departed from its policy inthese respects fails. 18isThe 2-week period in which an employee was on suspension is notcounted as a performance period Moreover,as pointedout byMartin in histestimony,the operation of the policy on a basis that an employee wouldContinued 558DECISIONSOF NATIONALLABOR RELATIONS BOARDFinally it is urged that the timing of Ogletree's termina-tion,soon after filing theEEOC charge,and all of the inci-dents leading up to her release,as discussed herein,prove apattern formulated to rid Respondent of its most trouble-some union activist.I find that the record as a whole doesnot support such a finding.It is well established that theburden of proving unlawful discrimination within themeaning of the statute is on the General Counsel. In myview,he has not sustained this burden. In the final analysis,what the General Counsel and the Charging Party haveattempted to do is establish a violation of the Act withrespect to Ogletree'sdischarge by linking inferences andinnuendos. Obviously, the offer of a supervisory position inpreviousmonths and the timing of Ogletree'sdischargeand receipt of certain warnings,considered against thebackground of her aggressive advocacy of the Union andthe viewpoint of her fellow employees,created consider-able suspicion,from the Charging Party's viewpoint, thatshe was the victim of discriminatory action. Nevertheless,these suspicions are not a substitute for proof.A case con-structed by piling inference upon inference collapses of itsown weight when overextended,as here.Moreover, Re-spondent offered unrebutted evidence that it has adminis-tered its Inspector Performance Control Policy in a nondis-criminatory manner with respect to its other employees,including known union adherents.Only one such examplefrom numerous examples cited is the work history of An-nette Lucear, a close colleague of Ogletree's,who was re-tained by the Company when her performance reached anhave 2 full calendar weeks following a warning or suspension to improve,rather than the next 2-week period,would destroy the systemof comparisoninvolved inposting biweeklyinspector performance reports,since some in-spectors would be working on a different evaluation period from the othersThus,the Respondent's interpretation of the words"two (2)weeks" in secC of the policyis the only logical interpretation consistent with the estab-lished manner in which thepolicy operatesacceptablelevel afterhaving received a third-step suspen-sion.Althoughsuch evidence is not controlling, whenviewed interms of thetotal fabricof the circumstances inwhich Ogletree'sdischarge arose,itdoes lend support toRespondent's positionthat DorisOgletree was dischargedonly because she failed to performin her work accordingto the requirementsof Respondent's quality control pro-gram,and not because of her unionor concertedactivities.I so find.CONCLUSIONS OF LAW1.Respondentisan employerengaged in commercewithin themeaning ofSection 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaningof Section2(5) of the Act.3.Respondent did notviolate Section 8(a)(1) and (3) oftheAct inissuing warnings to and in discharging DonsOgletree as alleged in thecomplaint.4.Respondent did notviolate Section8(a)(1) of the Actthrough its supervisorand agentEllen Fields'interrogationof Doris Ogletreeon orabout May 10, 1974.Upon the foregoingfindingsof fact,conclusions of law,and the entirerecord inthisproceeding,and pursuant toSection 10(c) of the Act, I herebyissue the following rec-ommended:ORDER19The complaintis dismissed in itsentirety.19 In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes